Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 86, line 8, “other energy consuming implantable parts” is indefinite in that it is unclear what the metes and bounds of the language are, only the expandable member is defined in the claim making unclear what is included or excluded by “other parts”.  
Regarding claim 93, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 86-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,788,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus for treating urinary retention by discharging urine from the bladder including an expandable member implanted inside the urinary bladder, an implantable control device for controlling the volume of the expandable member and an external energy transmission device for wireless transmission of energy from outside the body to inside the body to operate the expandable member.  The patented claim includes additional limitations and therefore are more specific, thus the patented claims are in effect a “species” of the “generic” pending claims.  Since the generic invention is “anticipated” by the “species” the claims are not patentably distinct.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 86-88, 90-91, 93-95, 97-101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guiset (4,044,401) in view of Forsell (2004/0172087) and Barrett (5,370,690).
Regarding claims 86 and 90, Guiset teaches an apparatus for treating urinary retention in a urinary bladder of a patient by discharging urine from the urinary bladder (Abstract), comprising: an expandable member, adapted to be implanted inside the urinary bladder of a patient, for discharging urine from the urinary bladder as a result of its expansion in volume (see a small inflatable balloon (27) in Figure 1; column 1, lines 50-64; column 4, lines 24-58), an implantable control device for controlling the volume of the expandable member, the control device being adapted to be connected to the expandable member through a wall of the urinary bladder (see a reservoir (23) in Figure 1; column 3, lines 36-48), wherein the expandable member is hydraulically controlled and comprises a cavity for hydraulic fluid (column 3, line 66- column 4, line 5; column 4, lines 24-32; Figure 1); the control device comprises an implantable bladder operating reservoir for hydraulic fluid (see a reservoir (23) in Figure 1; column 3, lines 36-48); the expandable member and the control device are adapted to be hydraulically connected through the wall of the urinary bladder (column 3, line 66-column 4, line 5; column 4, lines 24- 32; Figure 1). Guiset teaches transporting hydraulic fluid to the cavity of the expandable member to obtain a suitable urinary pressure for discharging urine from said urinary bladder of the patient, to fully empty the urinary bladder (column 4, lines 7-32).  Guiset discloses a passage (28) (“an implantable tube”) (Figure 1; column 3, line 66-column 4, line 5).
Guiset does not teach wherein the control device comprises a powered operation device for assisting the expandable member to discharge urine, wherein the apparatus is adapted to be powered by wireless energy transmitted by an external energy transmission device for wireless transmission of energy from an outside of the patient’s body to an inside of the patient’s body to a comprised internal energy receiver, to be used in connection with operating the powered operation device and other energy consuming implantable parts of the apparatus, the internal energy receiver being connected to implantable energy consuming components of the apparatus for directly or indirectly supplying received energy thereto, wherein the apparatus further comprises a first implantable control unit and a second control unit operable from outside the patient’s body, adapted to control the apparatus including and relating to control of the operation of the powered operation device and the wireless energy supply, wherein the apparatus being adapted to send feedback information relating to the operation of the powered operation device and the wireless energy supply, to at least one of: the first implantable control unit, the second control unit operable from outside the body, or to
the second control unit operable from outside the body via the internal control unit, and wherein the powered operation device is capable of transporting hydraulic fluid to the cavity of the expandable member to obtain a suitable urinary pressure for discharging urine from said original urinary bladder of the patient, to fully empty the urinary bladder.

Forsell teaches wherein the control device comprises a powered operation device for assisting the expandable member to discharge urine (see sphincter (58) in Figure 8; paragraph [0091]), wherein the apparatus is adapted to be powered by wireless energy transmitted by an external energy transmission device for wireless transmission of energy from an outside of the patient’s body to an inside of the patient’s body to a comprised internal energy receiver, to be used in connection with operating the powered operation device and other energy consuming implantable parts of the apparatus (paragraphs [0034], [0039], [0041], [0043], & [0091]; see transforming device (62) in Figure 8), the internal energy receiver being connected to implantable energy consuming components of the apparatus for directly or indirectly supplying received energy thereto (paragraph [0091]; Figure 8), wherein the apparatus further comprises a first implantable control unit and a second control unit operable from outside the patient’s body, adapted to control the apparatus including and relating to control of the operation of the powered operation device and the wireless energy supply (see implanted control unit (60) & external control unit (64) in Figure 8; paragraphs [0011]-[0016], [0020]-[0028], [0035], & [0091]), wherein the apparatus being adapted to send feedback information relating to the operation of the powered operation device and the wireless energy supply, to at least one of: the first implantable control unit, the second control unit operable from outside the body, or to the second control unit operable from outside the body via the internal control unit (paragraphs [0030] & [0032]- [0039]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manual operation of the device in Guiset to be controlled and powered by the energy sources and control signals taught by Forsell since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
The combination of Guiset and Forsell does not teach that the powered operation device is capable of transporting hydraulic fluid to the cavity of the expandable member to obtain a suitable urinary pressure for discharging urine from said original urinary bladder of the patient, to fully empty the urinary bladder.

Barrett teaches pump (13) connects reservoir (12) to bladder (11) (column 2, lines 40-48; Figure 1). Barrett teaches as the pump (13) is activated, it draws saline fluid from the reservoir (12) and forces it into the open space (27), increasing the pressure in the bladder (11) and causing inner shell (25) to collapse and empty the bladder (column 4, lines 44-58). Barrett additionally teaches that as the pump (12) draws the saline from the reservoir (12), pressure in the reservoir (12) decreases, which causes the silicone dome (29) to collapse (column 4, lines 59- 67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inflatable balloon system of Guiset and Forsell to include a pump between the reservoir and balloon as disclosed by Barrett in order to facilitate emptying of the bladder with a smooth pressure transition (Barrett, Abstract; column 5, lines 3-6).
Regarding claim 87, Guiset teaches when pressure is applied to a flexible zone (26) of the reservoir (23), fluid (24) is expelled towards the small balloon (27), which inflates (“an internal control unit’’) (column 3, line 66-column 4, line 12; Figure 1). Guiset teaches the reservoir (23) is placed outside the enclosing wall (1) so it is readily accessible by hand, such as underneath the skin at pubis level (“subcutaneously placed switch’’) (column 3, lines 44-48).
Regarding claim 88, Guiset teaches balloon (27) is positioned inside cavity (2) and forms a closed spaced connected by passage (28) to reservoir (23) (column 3, line 66-column 4, line 7).
Regarding claim 91, Guiset discloses devices are provided to induce the return of fluid contained in the small balloon (27) towards the reservoir (23) as soon as emptying of the cavity (2), or bladder, is finished (column 4, lines 32-37). Guiset teaches the flexible zone (26) of wall (25) of the reservoir (23) is elastic so that it can suck fluid towards the reservoir (23) from the small balloon (27) when the manual pressure applied on the reservoir (23) is released (column 4, lines 32-50). Guiset teaches the small balloon (27) should not be completely emptied of fluid so that the progressive filling-up of cavity (2), or bladder, with urine applies pressure to the balloon (27), which is then transmitted to the reservoir (23), which produces a sensation that informs a subject of the full state of his or her bladder (column 4, lines 44-50).
Regarding claim 94, Guiset discloses two upper apertures (3) designed to be connected to a ureter (7) (column 2, lines 41-51; Figure 1). Guiset teaches each of the apertures (3) has parts which form sphincters, normally open but capable of closing when it is desired to induce urination (column 3, lines 1-8). Guiset the sphincters are formed by an inflatable collar (15), with an elastically deformable inner surface (19), that close the apertures (3) at the time of urination (column 3, lines 9-39).
Regarding claim 95, Guiset teaches an inner chamber (21) of collar (15) is connected to the reservoir (23) by passage (29) (“hydraulically operable’) so that fluid (24) can be expelled from the reservoir (23) towards chamber (21) of each collar (15) (‘fluid is displaced from the bladder operating reservoir’), inducing the inner surface (19) to close upon itself and seal the aperture (3) (column 3, lines 31-55).
Regarding claim 97, Guiset teaches when the volume of urine contained in the cavity (2) approaches the latter’s maximum volume, the small balloon (27) is subjected to a pressure which induces gradual evacuation of the fluid (24) towards the reservoir (23), which warns the subject his bladder is filling and the subject uses his hand to pressure upon abdominal wall (32) to give an impulse to the fluid (24) so that it flows from the reservoir (23) to close the upper apertures (3), inflate the small balloon (27) to produce an increase in pressure in the cavity which drains off urine when it becomes greater than the measuring pressure of the lower collar (16) (“the expandable member is adapted to be emptied by at least on of: the pressure exerted by urine of the urinary bladder to transport the hydraulic fluid from the cavity to the bladder operating reservoir’) (column 5, lines 3-30).
Regarding claims 99-101, Forsell teaches a sensor and/or a measuring device sensing or measuring at least one of; at least one physical parameter of the patient, comprising at least one of; the urinary pressure in the urinary bladder direct or indirect including measuring when the sensor is an implantable pressure sensor the pressure inside the implantable member and any other physical parameter of the patient, and at least one functional parameter related to the apparatus, comprising at least one of; a functional parameter correlated to the transfer of energy for charging the internal energy source according to claim 89, and any other functional parameter related to the apparatus, wherein the feedback information being related to at least one of; the at least one physical parameter of the patient and the at least one functional parameter related to the apparatus (paragraphs [0030] & [0032]-[0039]).


Claim 89 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guiset in view of Forsell and Barrett as applied to claims above, and further in view of Sparks et al (4,850,963).
Regarding claim 89, the combination of Guiset, Forsell, and Barrett teaches the apparatus of claim 86. Guiset discloses if the small balloon (27) ruptures it is easy to replace it externally by means of carrier forceps or from the reservoir (23), in which an incision is made (column 6, lines 18-21).

Sparks teaches an approach to controlling incontinence has been to insert an inflatable bulb through the urethra into the bladder (column 3, lines 30-37). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ways to replace the balloon of Guiset, Forsell, and Barrett to be through the urethra as disclosed by Sparks in order to use a catheter rather than an incision to replace the bulb (Sparks, column 3, lines 32-33).

Claim 92 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guiset in view of Forsell and Barrett as applied to claims above, and further in view of Forsell (2003/0114729).

Regarding claim 92, the combination of Guiset, Forsell, and Barrett teaches the device, but does not teach an injection port to calibrate the amount of hydraulic fluid.

Forsell ‘729 teaches an injection port may be provided for enabling calibration of the amount of fluid used in the hydraulic system (paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inflatable balloon system of Guiset, Forsell, and Barrett to include an injection port as disclosed by Forsell ‘729 in order to enable once-and-for-all calibration (Forsell ‘729, paragraph [0040]).

Claim 96 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guiset in view of Forsell and Barrett as applied to claims above, and further in view of Gross (2005/0261746).
Regarding claim 96, the combination of Guiset, Forsell, and Barrett teaches the apparatus, but does not teach an implantable stimulating device for electrically stimulating muscles of the urinary bladder to contract the same, to co-operate with the expandable member to discharge urine from the urinary bladder (Guiset teaches an expandable member (see above rejection) and Forsell teaches an implantable stimulating device for electrically stimulating muscles of the urinary bladder to contract the same (see band (56) in Figure 8; see e.g. paragraphs [0012] & [0021]), but does not teach wherein the electrically stimulating device comprises a plurality of electrodes attached to muscles of the urinary bladder.

Gross teaches a device for treatment of urinary incontinence including a control unit and one or more electrodes coupled to the control unit, which are implanted in the pelvic region of a patient so as to contact one or more of the muscles or nerves used in regulating urine flow from the bladder (paragraphs [0014], [0016], [0139]). Gross teaches the electrodes are coupled to apply electrical stimulation to the detrusor muscle, which is responsible for bladder contraction and believed to have a major role in causing, as well as relieving, urge incontinence (paragraph [0015]). Gross teaches device (20) comprises electrodes (27) and (29), which are preferably flexible intramuscular-type wire electrodes (paragraphs [0147]-[0151]; Figure 1). Gross teaches electrode (27) is inserted into a muscle (32), such as the levator ani muscle, in a vicinity of urethra (34) and bladder (36) and electrode (29) is inserted into the patient’s detrusor muscle (37), which surrounds bladder (36) (paragraph [0153]; Figure 2A). Gross teaches the control unit drives electrode (27) to stimulate a nerve that innervates one or more muscles which are responsible for urine control from the bladder (paragraph [0156]). Gross teaches electrode (29) conveys signals responsive to bladder contractions associated with imminent urge incontinence, whereupon the control unit drives electrode (27) to stimulate the sacral nerve and electrode (29) to simulate the pelvic muscle (paragraph [0157]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system based on the inflatable balloon in the natural bladder of Guiset, Forsell, and Barrett to include the stimulating electrodes taught by Gross in order to enhance the function of muscles in the body (Gross, paragraphs [0021] and [0194]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791